Title: Memorial from George Hammond, 8 May 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, requests permission to recall to the attention of the Secretary of State the memorial which was presented to him on the 2nd. curt., relative to the capture of the British Ship Grange by the French frigate the Embuscade. The subject of that memorial being merely a question of fact, the Undersigned entertained hopes that the confirmation or contradiction of the testimony he adduced might have been so easily procured as to have enabled the executive government of the United States before this time to have formed some determination upon it. But having been disappointed in these hopes, he ventures to indulge the expectation that the delay may not be of much longer duration, and that he may receive an early answer on a matter, in which he cannot but conceive the two countries deeply interested. Indeed he trusts that this renewal of his solicitation cannot be regarded as too importunate, when it is considered that a British ship has been a week in the harbour of Philadelphia in a state of arrest and detention under a capture, which he presumes to be illegal, and in consequence of which a number of his Majesty’s subjects remain in a condition of rigorous and unjust confinement. The undersigned is farther impelled to desire as speedy an answer as may be convenient by the consideration of his great anxiety to transmit to the King’s government in England the final resolution of the executive government of the United States on this important point—on the decision of which is to rest the degree of future security and protection, which vessels belonging to the subjects, of the King his Master and of the other powers now engaged in war with France, may expect to receive in the ports and harbours of the United States.
Philadelphia 
    8th May 1793.

Geo. Hammond

